DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Regarding the amendment filed 01/21/2022: Claims 1, 3-8, and 10-14 are pending. 

Response to Arguments
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 11, 3-6, 8, and 10-13 under 35 U.S.C. 103 as being unpatentable over Nilsson et al (US 5,506,511, cited in IDS, heretofore referred to as Nilsson) in view of Tripier et al (US 5,247,258, heretofore referred to as Tripier) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.  
Applicant's arguments regarding the rejection of claims 7 and 14 under 35 U.S.C. 103 as being unpatentable over Nilsson in view of Tripier in view of Kang et al (US 2003/0214307, heretofore referred to as Kang) have been fully considered and are persuasive. Therefore the rejection has been withdrawn. 



Allowable Subject Matter

Claims 1 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowable subjection matter: In claim 1, the specific limitations of  “… wherein the sensor device comprises an internal sensor device to detect internally-based interference signals and an external sensor device to detect externally- based interference signals, and wherein if both the internal and the external sensor devices receive an electromagnetic signal then the electromagnetic signal is an externally-based interference signal and is not further processed according to the method.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 3-7 are allowed for depending from allowable claim 1.
In claim 8, the specific limitations of  “… wherein the sensor device comprises an internal sensor device to detect internally-based interference signals and an external sensor device to detect externally- based interference signals, and wherein if both the internal and the external sensor devices receive an electromagnetic signal then the electromagnetic signal is an externally-based interference signal and is not further processed by the arrangement.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 10-14 are allowed for depending from allowable claim 8.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-  Sathik et al teaches a power monitor.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863